Case 2:20-cv-00430-JPH-MJD Document 3 Filed 08/28/20 Page 1 of 2 PageID #: 35




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              TERRE HAUTE DIVISION

JOE HOWARD MCCLAIN,                          )
                                             )
                           Plaintiff,        )
                                             )
                      v.                     )    No. 2:20-cv-00430-JPH-MJD
                                             )
MELODEE SUE DICKERSON,                       )
JUDY PYNE Det.,                              )
DENNIS ALEXANDER,                            )
EDWARD BECK,                                 )
                                             )
                           Defendants.       )

    ORDER DIRECTING RETURN OF DOCUMENTS AND CLOSING CASE

      On August 26, 2020 Joe Howard McClain filed a complaint seeking this

Court to "terminate" his charges and "pay [him] for 44-years of incarceration"

because Defendants knew they had "violated federal and state constitutional

law and amendments." Dkt. 1.

      On April 10, 2012, the Seventh Circuit sanctioned Mr. McClain for his

repeated frivolous filings. See McClain v. Wilson, No 12–1766 (7th Cir. Apr. 10,

2012). That order instructs that Mr. McClain "is barred from filing further civil

suits in the courts of this circuit" until he has paid a $500 fine. Id. (citing

Support Systems International v. Mack, 45 F.3d 185 (7th Cir. 1995)). Mr.

McClain has not alleged that this fine has been paid or that this restriction has

been lifted. This action was therefore improvidently opened in contravention of

the filing restriction.




                                         1
Case 2:20-cv-00430-JPH-MJD Document 3 Filed 08/28/20 Page 2 of 2 PageID #: 36




      Accordingly, the clerk is directed send a copy all documents in this

action to the petitioner as unfiled and void any file stamp from this Court on

the documents.

      The clerk is directed to close this action on the docket. No final judgment

shall issue because no claims were adjudicated in this action.

SO ORDERED.

Date: 8/28/2020




Distribution:

JOE HOWARD MCCLAIN
14421
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
CARLISLE, IN 47838




                                       2
